Citation Nr: 0837655	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of healed 
fracture of the left hand, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to June 
1981, from November 1983 to November 1986, and from March 
1988 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to an 
increased rating for residuals of a left hand injury.

The veteran appeared at a hearing before the undersigned at 
the RO in June 2008.  A transcript of the hearing is 
contained in the claims folder.

At his hearing and in statements submitted in connection with 
his appeal, the veteran has raised the issue of entitlement 
to service connection for an ulnar nerve disability affecting 
the left elbow.  This issue is referred to the agency of 
original jurisdiction for adjudication.

The appeal is remanded to the RO via the VA Appeals 
Management Center.  The veteran will be advised if further 
action is required on his part.


REMAND
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The veteran is competent to report that his 
disability has worsened.
At his hearing the veteran testified that his disability had 
gotten progressively worse over recent years.  He 
specifically reported symptoms, such as a loss of sensation 
in the fingers, that were not found on the most recent 
examination in July 2006.  A new examination is, therefore, 
required.
At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).
The veteran has not been specifically told that he can 
substantiate the claim with evidence of the impact of his 
disability on daily life.

Accordingly, this claim is REMANDED for the following:

1.  Send the veteran a letter that tells 
him he can substantiate his claim with 
evidence of the impact of his left hand 
disability on daily life.

2.  Afford the veteran a VA examination 
to evaluate his left hand disability.  
The examiner(s) should review the claims 
folder and note such review in the 
examination report or in an addendum.  
The examiner(s) should note all 
neurologic and orthopedic residuals of 
the service connected left hand injury.  
The examiner(s) should also note any 
symptoms associated with scars that are 
the result of the injury, as well as the 
size of such scars.

3.  If the appeal is not fully granted, a 
supplemental statement of the case should 
be issued before the appeal is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




